Judgment, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about March 7, 1996, which granted defendant’s motion for summary judgment dismissing the complaint in an action for age discrimination, unanimously affirmed, without costs.
*494The action was properly dismissed for lack of proof supporting plaintiffs allegation that following her discharge, defendant hired younger workers for a position for which plaintiff was qualified. Plaintiffs argument that summary judgment should be denied to permit more disclosure was properly rejected on the ground that plaintiff, who filed the note of issue and statement of readiness, had never sought to compel compliance with her oral discovery requests during the almost 10-year period that the action had been pending (see, Meath v Mishrick, 68 NY2d 992, 994-995). Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Colabella, JJ.